[a2020psuawardagreement001.jpg]
Exhibit 10.36 ONEOK, INC. EQUITY INCENTIVE PLAN PERFORMANCE UNIT AWARD AGREEMENT
This Performance Unit Award Agreement (the “Agreement”) is entered into as of
the __ day of _______, 2020, by and between ONEOK, Inc. (the “Company”) and
«Officer_Name» (the “Grantee”), an employee of the Company or a Subsidiary
thereof, pursuant to the terms of the ONEOK, Inc. Equity Incentive Plan (the
“Plan”). 1. Performance Unit Award. This Performance Unit Award Agreement and
the Notice of Performance Unit Award and Agreement dated February 19, 2020, a
copy of which is attached hereto and incorporated herein by reference,
establishes the terms and conditions for the Company’s grant of an Award of
«No_of_Perf_Units» Performance Units (the “Award”) to the Grantee pursuant to
the Plan. This Agreement, when executed by the Grantee, constitutes an agreement
between the Company and the Grantee. Capitalized terms not defined in this
Agreement shall have the meaning ascribed to them in the Plan. 2. Performance
Period; Vesting. The Performance Units granted pursuant to the Award will vest
in accordance with the following terms and conditions: (a) Grantee’s rights with
respect to the Performance Units shall be restricted during the period beginning
February 19, 2020 (the “Grant Date”) and ending on February 19, 2023 (the
“Performance Period”). (b) Except as otherwise provided in this Agreement or the
Plan, the Grantee shall vest in a percentage of the number of Performance Units
granted by this Award (including any Dividend Equivalents, as described below)
at the end of the Performance Period, as provided for in Exhibit A and Exhibit B
attached hereto, based upon the Company’s ranking for Total Stockholder Return
against the ONEOK Peer Group listed in Exhibit C attached hereto, all as
determined by the Committee in its sole discretion. Upon vesting, the Grantee
shall become entitled to receive one (1) share of the Company’s common stock
(“Common Stock”) for each such Performance Unit. No fractional shares shall be
issued, and any amount attributable to a fractional share shall instead be paid
to the Grantee in cash. (c) If the Grantee’s employment with the Company
terminates prior to the end of the Performance Period other than by reason of
Retirement, Disability, death or Change in Control, the Grantee shall forfeit
all right, title and interest in the Performance Units and any Common Stock
otherwise payable pursuant to this Agreement. For purposes of this Agreement,
employment with any Subsidiary of the Company shall be treated as employment
with the Company. Likewise, a termination of employment shall not be deemed to
occur by reason of a transfer of employment between the Company and any
Subsidiary. (d) If the Grantee’s employment with the Company is terminated
during the Performance Period by reason of (i) Retirement, (ii) Disability or
(iii) death, then the Grantee shall be partially vested in, and the Grantee
shall be entitled to receive, a prorated amount of Performance Units. The
prorated amount is determined by multiplying the original Award times the
percentage certified by the Committee at the end of the Performance Period,
which is then multiplied by a fraction consisting of the number of 30-day
periods that have elapsed under the {00125969 - 1 } 1



--------------------------------------------------------------------------------



 
[a2020psuawardagreement002.jpg]
Performance Period at the time of such event divided by the total number of
30-day periods in the Performance Period. (e) Unless the Committee provides
otherwise prior to a Change in Control, in the event of a Change in Control, (as
defined below), the vesting or forfeiture of the Performance Units will be
subject to the terms and conditions of Article 11 of the Plan; provided,
however, the following shall be substituted for Plan Sections 11.1(b) and
11.2(b): the amount to be paid with respect to any outstanding Performance Units
otherwise due and payable as a result of an event described in either Plan
Section 11.1 or 11.2, shall be based on the greater of (x) the target number of
Performance Units (100% Performance Multiplier) granted for the Performance
Period, prorated for a Grantee whose employment terminates before the end of the
Performance Period based upon the number of 30-day periods within the
Performance Period completed as of the date of the Grantee’s termination of
employment (or the effective date of the Change in Control for the events
described in Section 11.2 of the Plan), divided by the total number of 30-day
periods in the Performance Period, or (y) the percentage of Performance Units
earned for the Performance Period based upon the actual performance level
attained as of the date of the Change in Control, in each case after giving
effect to the accumulation of Dividend Equivalents. (f) For purposes of the
Award and this Agreement, “Retirement” shall mean a voluntary termination of
employment if the Grantee has both completed five (5) years of service with the
Company and attained age fifty (50). “Years of service” for this purpose
excludes any service with any predecessor employer that was not considered
within the controlled group (determined in accordance with Code section 414(c))
of the Company as of the date of the grant, unless explicitly required by the
agreement executed in connection with such asset or stock acquisition, merger or
other similar transaction and “voluntary termination” shall mean that the
Grantee had an opportunity to continue employment with the Company, but did not
do so. “Disability” shall have the meaning provided in the Plan. The term
“Change in Control” shall have the meaning provided in the Plan unless the Award
is or becomes subject to Code Section 409A, in which event the term “Change in
Control” shall mean a “change in control event” as defined in Treasury
Regulations Section 1.409A-3(i)(5). 3. Dividend Equivalents. During the
Performance Period, before payment or forfeiture of the Award, the Award will be
increased by a number of additional Performance Units (“Dividend Equivalents”)
representing all cash dividends that would have been paid to the Grantee if one
share of Common Stock had been issued to the Grantee on the Grant Date for each
Performance Unit granted pursuant to this Agreement. The Dividend Equivalents
credited during the Performance Period will include fractional shares; provided,
however, the shares of Common Stock actually issued upon vesting of the Dividend
Equivalents shall be paid only in whole shares of Common Stock, and any
fractional shares of Common Stock shall be paid in an amount of cash equal to
the Fair Market Value of such fractional shares of Common Stock. Dividend
Equivalents shall be subject to the same vesting provisions and other terms and
conditions of this Agreement, and shall be paid on the same date, as the
Performance Units to which they are attributable. Moreover, references in this
Agreement to Performance Units shall be deemed to include any Performance Units
attributable to Dividend Equivalents. 4. Non-Transferability of Performance
Units. {00125969 - 1 } 2



--------------------------------------------------------------------------------



 
[a2020psuawardagreement003.jpg]
(a) The Performance Units may not be sold, assigned, transferred, pledged,
encumbered or otherwise disposed of by Grantee or any other person until the end
of the Performance Period. Any such attempt shall be wholly ineffective and will
result in immediate forfeiture of all such amounts. (b) Notwithstanding the
foregoing, the Grantee may transfer any part or all rights in the Performance
Units to members of the Grantee’s immediate family, to one or more trusts for
the benefit of such immediate family members or to partnerships in which such
immediate family members are the only partners, in each case only if the Grantee
does not receive any consideration for the transfer. In the event of any such
transfer, the Performance Units shall remain subject to the terms and conditions
of this Agreement. For any such transfer to be effective, the Grantee must
provide prior written notice thereof to the Committee, unless otherwise
authorized and approved by the Committee, in its sole discretion; and the
Grantee shall furnish to the Committee such information as it may request with
respect to the transferee and the terms and conditions of any such transfer. For
purposes of this Agreement, “immediate family” shall mean the Grantee’s spouse,
children and grandchildren. (c) The Grantee also may designate a Beneficiary,
using the form attached hereto as Exhibit D or such other form as may be
approved by the Committee, to receive any rights of the Grantee which may become
vested in the event of the death of the Grantee under procedures and in the form
established by the Committee. In the absence of such designation of a
Beneficiary, any such rights shall be deemed to be transferred to the estate of
the Grantee. 5. Distribution of Common Stock. Subject to any payment
restrictions under Code Section 409A or other applicable law, the Common Stock
or cash the Grantee becomes entitled to receive upon vesting of the Performance
Units shall be distributed to the Grantee no later than 75 days after the first
to occur of (i) the last day of the Performance Period, (ii) the date of the
Grantee’s separation from service in the event of a payment subject to Plan
Section 11.1, or (iii) the effective date of a Change in Control in the event of
a payment subject to Plan Section 11.2. Payment upon or after a Change in
Control shall be made in cash or shares of Common Stock, as determined by the
Committee. 6. Administration of Award; Ratification of Actions. The Award shall
be subject to such other rules as the Committee, in its sole discretion, may
determine to be appropriate with respect to administration thereof. This
Agreement shall be subject to discretionary interpretation and construction by
the Committee. Day-to-day authority and responsibility for administration of the
Plan, the Award and this Agreement have been delegated to the Company’s Benefit
Plan Administration Committee and its authorized representatives, and all
actions taken thereby shall be entitled to the same deference as if taken by the
Committee itself. The Grantee shall take all actions and execute and deliver all
documents as may from time to time be requested by the Committee. By receiving
this Award or other benefit under the Plan, Grantee and each person claiming
under or through Grantee shall conclusively be deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
or the Award by the Company, the Board, the Committee or the Benefit Plan
Administration Committee. 7. Tax Liability and Withholding. The Grantee agrees
to pay to the Company any applicable federal, state or local income, employment,
social security, Medicare or other {00125969 - 1 } 3



--------------------------------------------------------------------------------



 
[a2020psuawardagreement004.jpg]
withholding tax obligation arising in connection with the Award to the Grantee,
which the Company shall determine; and the Company shall have the right, without
the Grantee’s prior approval or direction, to satisfy such withholding tax by
withholding all or any part of the shares of Common Stock or cash that would
otherwise be distributed or paid to the Grantee, with any shares of Common Stock
so withheld to be valued at the Fair Market Value on the date of such
withholding. The Grantee, with the consent of the Company, may satisfy such
withholding tax by transferring cash or Common Stock to the Company, with any
shares of Common Stock so transferred to be valued at the Fair Market Value on
the date of such transfer. Any payment of required withholding taxes in the form
of Common Stock shall not exceed the maximum amount of tax that may be required
to be withheld by law (or such other amount that would result in an accounting
charge with respect to such shares used to pay such taxes). Income tax
withholding shall occur on the date of actual distribution. Notwithstanding the
foregoing, the ultimate liability for Grantee’s share of all tax withholding is
the Grantee’s responsibility, and the Company makes no tax-related
representations in connection with the grant or vesting of Performance Units or
the distribution of Common Stock or cash to the Grantee. 8. Adjustment
Provisions. If, prior to the expiration of the Performance Period, any change is
made to the outstanding Common Stock or in the capitalization of the Company,
the Performance Units granted pursuant to this Award shall be equitably adjusted
or terminated to the extent and in the manner provided under the terms of the
Plan. 9. Clawbacks, Insider Trading and Other Company Policies. The Grantee
acknowledges and agrees that this Award is subject to all applicable clawback or
recoupment, insider trading, share ownership and retention and other policies
that the Company’s Board of Directors may adopt from time to time.
Notwithstanding anything in the Plan or this Agreement to the contrary, all or a
portion of the Award made to the Grantee under this Agreement is subject to
being called for repayment to the Company or reduced in any situation where the
Board of Directors or a Committee thereof determines that fraud, negligence, or
intentional misconduct by the Grantee was a contributing factor to the Company
having to restate all or a portion of its financial statement(s). Moreover, any
Performance Units awarded under the Plan in this or any prior year to any
Participant who is a current or former “executive officer” (as defined in
Securities and Exchange Commission Rule 16a-1(f) under the Securities Exchange
Act of 1934, as amended) is subject to any clawback policy adopted or amended by
the Company from time to time (including, but not limited to, any clawback
policy adopted to comply with Section 954 of the Dodd-Frank Act or guidance
issued thereunder by any governmental agency or national securities exchange),
regardless of whether such clawback policy is adopted or amended before or after
the date on which such Performance Units are granted, determined or paid. A
Participant’s acceptance of any Award under the Plan in any year shall
constitute full and adequate consideration for the Company’s right to recover
amounts paid to such Participant under the Plan in any prior year. The Committee
may determine whether the Company shall effect any such repayment or reduction:
(i) by seeking repayment from the Grantee, (ii) by reducing (subject to
applicable law and the terms and conditions of the Plan or any other applicable
plan, program, policy or arrangement) the amount that would otherwise be awarded
or payable to the Grantee under the Award, the Plan or any other compensatory
plan, program, or arrangement maintained by the Company, (iii) by withholding
payment of future increases in compensation (including the payment of any
discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company's otherwise applicable
compensation {00125969 - 1 } 4



--------------------------------------------------------------------------------



 
[a2020psuawardagreement005.jpg]
practices, or (iv) by any combination of the foregoing. The determination
regarding the Grantee’s conduct, and repayment or reduction under this provision
shall be within the sole discretion of the Committee and shall be final and
binding on the Grantee and the Company. The Grantee, in consideration of the
grant of the Award, and by the Grantee’s execution of this Agreement,
acknowledges the Grantee's understanding of this provision and hereby agrees to
make and allow an immediate and complete repayment or reduction in accordance
with this provision in the event of a call for repayment or other action by the
Company or Committee to effect its terms with respect to the Grantee, the Award
and/or any other compensation described in this Agreement. 10. Stock Reserved.
The Company shall at all times during the term of the Award reserve and keep
available such number of shares of its Common Stock as will be sufficient to
satisfy the Award issued and granted to Grantee and the terms stated in this
Agreement. It is intended by the Company that the Plan and shares of Common
Stock covered by the Award are to be registered under the Securities Act of
1933, as amended, prior to the grant date; provided, that in the event such
registration is for any reason not made effective for such shares, the Grantee
agrees that all shares acquired pursuant to the grant will be acquired for
investment and will not be available for sale or tender to any third party. 11.
No Rights as Shareholder. The issuance and transfer of Common Stock shall be
subject to compliance by the Company and the Grantee with all applicable laws,
rules, regulations and approvals. No shares of Common Stock shall be issued or
transferred unless and until any then-applicable legal requirements have been
fully met or obtained to the satisfaction of the Company and its counsel. Except
as otherwise provided in this Agreement, the Grantee shall have no rights as a
shareholder of the Company in respect of the Performance Units or Common Stock
for which the Award is granted. The Grantee shall not be considered a record
owner of shares of Common Stock with respect to the Performance Units until the
Performance Units are fully vested and Common Stock is actually distributed to
the Grantee. 12. Continued Employment; Employment at Will. In consideration of
the Company’s granting the Award as incentive compensation to Grantee pursuant
to this Agreement, the Grantee agrees to all of the terms of this Agreement and
to continue to perform services for the Company in a satisfactory manner as
directed by the Company. Provided, however, no provision in this Agreement shall
confer any right to the Grantee’s continued employment, limit the right of the
Company to terminate the Grantee’s employment at any time or create any
contractual right to receive any future awards under the Plan. Moreover, unless
specifically provided under the terms thereof, the value of the Award will not
be included as compensation or earnings when calculating the Grantee’s benefits
under any employee benefit plan sponsored by the Company. 13. Code Section 409A.
This Award and Agreement are intended to comply with Code Section 409A or an
exemption therefrom and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Code Section 409A. Notwithstanding any other provision of the Agreement,
any distributions or payments due hereunder that are subject to Code Section
409A may only be made upon an event and in a manner permitted by Code Section
409A. “Termination of employment,” separation from service or words of similar
import used in this Agreement shall mean, with respect to any payments of
deferred compensation subject to Code Section 409A, a “separation from service”
as defined in Code Section 409A. Each payment of compensation under this
Agreement, {00125969 - 1 } 5



--------------------------------------------------------------------------------



 
[a2020psuawardagreement006.jpg]
including installment payments, shall be treated as a separate payment of
compensation for purposes of applying Code Section 409A. Except as otherwise
permitted under Code Section 409A, Grantee may not, directly or indirectly,
designate the calendar year of settlement, distribution or payment. To the
extent that an Award is or becomes subject to Code Section 409A and Grantee is a
Specified Employee (within the meaning of Code Section 409A) who becomes
entitled to a distribution upon separation from service, no payment shall be
made before the date which is six (6) months after the date of the Grantee's
separation from service or, if earlier, the date of Grantee’s death (the
“Delayed Payment Date”), if required by Code Section 409A. The accumulated
amounts shall be distributed or paid in a lump sum payment on the Delayed
Payment Date unless the Delayed Payment Date is the date of Grantee’s death, in
which event the accumulated amounts shall be paid in a lump sum payment by
December 31 following the year of Grantee’s death. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Code Section 409A and shall not be
liable for all or any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of non-compliance with Code Section 409A. 14.
Entire Agreement; Severability; Conflicts. This Agreement contains the entire
terms of the Award, and may not be changed other than by a written instrument
executed by both parties or an amendment of the Plan, except where such change
or modification does not adversely affect in a material way the terms of this
Agreement, as provided in Section 15.4 of the Plan. This Agreement supersedes
any prior agreements or understandings, and there are no other agreements or
understandings relating to its subject matter. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law. Should there be any inconsistency between the provisions of
this Agreement and the terms of the Award as stated in the resolutions and
records of the Board of Directors or the Plan, the provisions of such
resolutions and records of the Board of Directors and the Plan shall control.
15. Successors and Assigns. The Award evidenced by this Agreement shall inure to
the benefit of and be binding upon the heirs, legatees, legal representatives,
successors, and assigns of the parties hereto. 16. Governing Law; Mandatory
Claims Procedures. This Agreement shall be construed in accordance with, and
subject to, the laws of the State of Oklahoma applicable to contracts made and
to be entirely performed in Oklahoma and wholly disregarding any choice of law
provisions or conflict of law principles that might otherwise be contrary to
this express intent. If Grantee or any person acting on Grantee’s behalf (the
“Claimant”) has any claim or dispute related in any way to the Award or to the
Plan, the Claimant must follow the claims and arbitration procedures set forth
in Article 13 of the Plan. All claims must be brought no later than one year
following the date on which the facts forming the basis of the claim are known
or should have been known by the claimant, whichever is earlier. Any claim that
is not submitted within the applicable time limit shall be waived. The Grantee
hereby acknowledges receipt of this Agreement, the Notice of Performance Unit
Award and Agreement and a copy of the Plan, and accepts the Award under the
terms and conditions stated in this Agreement, subject to all terms and
provisions of the Plan, by signing {00125969 - 1 } 6



--------------------------------------------------------------------------------



 
[a2020psuawardagreement007.jpg]
this Agreement as of the date indicated. In the absence of a signed acceptance,
the Grantee will be deemed to have accepted this Award on the Grant Date, and
all its associated terms and conditions, including the mandatory claims and
arbitration procedures, unless the Grantee notifies the Company of the Grantee’s
non-acceptance of the Award by contacting the stock plan administrator, in
writing within sixty (60) days of the Grant Date. Date «Officer_Name» Grantee
{00125969 - 1 } 7



--------------------------------------------------------------------------------



 
[a2020psuawardagreement008.jpg]
Exhibit A Performance Unit Criteria 2020-2023 Performance Period ONEOK Total
Stockholder Return (TSR) Ranking vs. Percentage of Performance Units Earned
ONEOK Peer Group (Performance Multiplier) 90th percentile and above 200% 75th
percentile 150% 50th percentile 100% 25th percentile 50% Below 25th percentile
0% If ONEOK’s TSR ranking within the ONEOK Peer Group at the end of the
Performance Period is between any two of the stated percentile levels in the
above table, the percentage of the Performance Units earned (the performance
multiplier) will be interpolated between the earning levels. No Performance
Units are earned based on performance if ONEOK’s TSR ranking at the end of the
Performance Period is below the 25th percentile within its Peer Group. {00125969
- 1 } 8



--------------------------------------------------------------------------------



 
[a2020psuawardagreement009.jpg]
Exhibit B Illustration of Hypothetical 2020-2023 Performance Period Performance
Unit Award Calculation The illustrations below assume that 500 Performance Units
are awarded to Grantee in February 2020. ONEOK Total Stockholder Return (TSR)
Ranking vs. ONEOK Peer Group Hypothetical 1: If ONEOK’s TSR Ranking for
2020-2023 is at the 40th percentile within the ONEOK Peer Group, then the
performance multiplier would be 80 percent, as interpolated between a 50 percent
multiplier (25th percentile within Peer Group) and a 100 percent multiplier
(50th percentile within Peer Group) from Exhibit A. Hypothetical 2: If ONEOK’s
TSR Ranking for 2020-2023 is at the 60th percentile within the ONEOK Peer Group,
then the performance multiplier would be 120 percent, as interpolated between a
100 percent multiplier (50th percentile within Peer Group) and a 150 percent
multiplier (75th percentile within Peer Group) from Exhibit A. Percentage of
Performance Units Earned Hypothetical 1: 80% x 500 PUs = 400 shares of Common
Stock payable to Grantee in 2023. Hypothetical 2: 120% x 500 PUs = 600 shares of
Common Stock payable to Grantee in 2023. {00125969 - 1 } 9



--------------------------------------------------------------------------------



 
[a2020psuawardagreement010.jpg]
Exhibit C 2020-2023 ONEOK TSR Peer Group* Company Name Sym DCP Midstream LP DCP
Enable Midstream Partners LP ENBL Energy Transfer LP ET EnLink Midstream, LLC
ENLC Enterprise Products Partners EPD Kinder Morgan Inc. KMI Magellan Midstream
Partners MMP MPLX LP MPLX NuStar Energy LP NS Plains All American Pipeline LP
PAA Targa Resources Corp TRGP Williams Companies Inc. WMB * In the event that
any member of the 2020-2023 ONEOK Peer Group liquidates or reorganizes under the
United States Bankruptcy Code (U.S.C. Title 11) such entity shall remain in the
2020-2023 ONEOK Peer Group but shall be deemed to have a TSR of -100% for
purposes of calculating the Performance Multiplier. If any member of the
2020-2023 ONEOK Peer Group is acquired by an unrelated entity before the end of
the Performance Period, such member shall be removed from the 2020-2023 ONEOK
Peer Group for purposes of calculating the Performance Multiplier. In all other
cases involving merger, reorganization or other material change in ownership,
legal structure or business operations of any member of the 2020-2023 ONEOK Peer
Group including acquisition by a related entity before the end of the
Performance Period, the Committee shall have discretionary authority to retain,
remove or replace such member for purposes of calculating the Performance
Multiplier. {00125969 - 1 } 10



--------------------------------------------------------------------------------



 
[a2020psuawardagreement011.jpg]
Exhibit D Beneficiary Designation Form I, _________________________________
(“Plan Participant”), state that I am a participant in the ONEOK, Inc. Equity
Incentive Plan,the ONEOK, Inc. Equity Compensation Plan, or any other stock
compensation plan sponsored by ONEOK, Inc. (individually and collectively, the
“Plan”), and the holder of one or more Awards granted to me under the Plan. With
the understanding that I may change the following beneficiary designations at
any time by furnishing written notice thereof to the Committee (provided that
such change does not affect the time and form of payment of any amounts subject
to an existing deferral election), I hereby designate the following individuals
(or entities) as my beneficiaries to receive any and all benefits payable to me
under the Plan and to exercise all rights, benefits and features of the Awards
described below, in accordance with the terms of the Plan and any associated
award agreement, in the event of my death as follows: 1. Primary Beneficiary
(Beneficiaries) The Primary Beneficiaries named below shall have first priority
to any and all Awards described below and to exercise all rights, benefits and
features of the Awards described below, in accordance with the terms of the Plan
and any associated award agreement, in the event of my death. Name Relationship
SSN Percentage of Total If a designated Primary Beneficiary named dies or ceases
to exist prior to receiving the share designated for such Primary Beneficiary,
such share shall be transferred proportionately to other surviving and existing
designated Primary Beneficiaries. 2. Contingent Beneficiary (or Beneficiaries)
The Contingent Beneficiaries named below, if any, shall receive all Awards
described below and to exercise, enjoy and receive all rights, benefits and
features of the Awards described below (including Awards that I have elected to
defer under the Plan or the ONEOK, Inc. 2005 Nonqualified Deferred Compensation
Plan, if applicable) in accordance with the Plan and the terms and provisions of
such Awards in the event of my death if no Primary Beneficiary named above
survives me or exists. Name Relationship SSN Percentage of Total {00125969 - 1 }
11



--------------------------------------------------------------------------------



 
[a2020psuawardagreement012.jpg]
3. Awards Covered By Beneficiary Designation This Beneficiary Designation is
applicable to and covers the following Awards: (Check one) _______ All Awards
previously granted to me under the Plan and all Awards to be granted to me under
the Plan in the future; or _______ The following Awards that have been granted
to me under the Plan: (List Awards Covered) Award Grant Date Number of Shares of
Stock 4. General Terms This instrument does not modify, extend or increase any
rights or benefits otherwise provided for by any Award under the Plan. All terms
used in this instrument shall have the meaning provided for under the Plan,
unless otherwise indicated herein. This instrument is not applicable to Common
Stock of ONEOK, Inc. that I have acquired outright and without any restrictions
or limitations under the Plan prior to my death. This instrument revokes and
supersedes any prior designation of a Beneficiary (or Beneficiaries) made by me
with respect to the Awards covered by this Beneficiary Designation as set forth
in Paragraph 3. IN WITNESS WHEREOF, I have signed this instrument this day of
____________, __________. Plan Participant __________________________________
Witness __________________________________ Witness RECEIVED AND ACKNOWLEDGED
this ____ day of ________, 20__, ______________________________________ For the
Committee {00125969 - 1 } 12



--------------------------------------------------------------------------------



 